Citation Nr: 1113032	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-17 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to service connection for bilateral ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to April 1995.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision by the Atlanta, Georgia Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for several disabilities, including disabilities of the neck and bilateral ankles.

This case was previously before the Board in March 2010, where the board reopened the claim for service connection for bilateral ankle disability, and remanded the claims for service connection for that disorder and the neck disability for additional development.  

The Board notes that other issues were previously on appeal.  However, the March 2010 Board decision granted service connection for bilateral knee disability.  In addition, in a December 2010 rating decision, the RO granted service connection for hemorrhoids and right shoulder disability.  Accordingly, these issues are no longer before the Board.  Thus, the remaining issues before the Board are service connection for neck disability and bilateral ankle disability.  


FINDINGS OF FACT

1.  The complaints of neck pain in service resolved during service, there is no evidence of arthritis of the cervical spine within one year following discharge from service, and the most probative medical evidence indicates the current cervical spine disorder is not related to service. 

2.  The left and right ankle conditions treated in service resolved during service, and the most probative medical evidence indicates the current bilateral ankle disorder is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for establishing service connection for bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the appellant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, VA offices, including the RO and the AMC, provided VCAA notice in letters issued in November 2003, April 2004, and May 2010.  In those letters, VA advised the appellant what information and evidence was needed to substantiate her claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  VA also advised the appellant as to how VA determines disability ratings and effective dates, and the type of evidence to establish such.  The case was last adjudicated in December 2010.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service treatment records, post-service medical records, VA examination reports, and the transcript of the December 2009 Travel Board hearing.  The Board further notes that the prior remand directives have been substantially complied with.  In this regard, the Veteran was afforded VA examinations for her neck and ankle disabilities.  The examiner reviewed the claims file prior to rendering his opinions, and provided the rationale for his conclusions.  VA treatment records were obtained and corrective VCAA notice was issued, which included a request for her to resubmit the complete report for her private physician as the prior report submitted by her was incomplete.  Accordingly, the Board is satisfied that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by submitting evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such error is harmless and does not prohibit consideration of the claim.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Neck Disability

The Veteran claims service connection for a neck disorder which she contends is related to neck symptoms that she experienced during service.

During service, in February 1992, the Veteran complained of neck discomfort, with a one day history of a stiff neck.  She indicated that her duties were as a mechanic, which required lifting heavy objects, and that she also exercised.  The treating clinician found that the Veteran's neck was tender to palpation and had a decreased range of motion.  The clinician's assessment was trapezius strain.  On follow up three days later, the Veteran had bilateral shoulder pain in the trapezius muscle distribution.  The clinician's assessment was cervical myofascial pain.

In February 1993, the Veteran reported a two day history of neck pain and stiffness.   The treating clinician noted muscle spasm in the right upper trapezius and sternocleidomastoideus.  There was pain with motion of the cervical spine.  The clinician's assessment was right trapezius strain.  In June 1993, the Veteran was seen with a two day history of a stiff neck.  She related having had the same problem the year before, after lifting batteries out of vehicles.  She also reported left shoulder pain.  The treating clinician noted guarding of the neck with minimal movement, pain with movement of the neck and left shoulder, and spasm in the left trapezius.  The clinician's assessment was left trapezius strain.

In October 1993, while presenting for other complaints related to doing aerobics, she also reported pain in both shoulders and the lower back.  In a February 1995 medical history, the Veteran checked yes for history of shoulder or elbow pain and recurrent back pain.  She reported a history of right shoulder tendon strain and of mechanical back pain.  On a February 1995 service separation examination, the examiner noted that history, and did not find any current abnormalities of the neck or spine.

After service, the Veteran submitted a claim in September 1995 for service connection and VA disability compensation for several musculoskeletal disorders, including a right shoulder disorder.  She did not raise a claim regarding her neck.  VA medical records show treatment in 1996 and 1997 show treatment for complaints of other conditions, but not her neck. 

In a November 2005 letter, the director of a private physical therapy practice reported that the Veteran had received treatment there from 2000 to 2004 for pain and stiffness in multiple areas, including the cervical spine, right shoulder, and joints in the lower extremities.

The Veteran first raised a claim for service connection for a neck disorder in August 2003.  She reported increased pain in the right shoulder and lower extremities, and reported having occasional neck spasms and pain.

In VA outpatient treatment in 2005 and 2006, the Veteran reported right shoulder pain.  VA treatment records from December 2006 and later reflect that in November or December 2006 the Veteran fell and sustained a fracture of the coccyx.  She subsequently received ongoing treatment for low back pain.

In a November 2005 statement in support of her claims, the Veteran stated that she sustained injury of her neck and shoulder in service in 1993 and 1994.  She reported having ongoing neck and shoulder pain since the injury during service.  She stated that she had strain of the neck with lifting heavy truck batteries and with falling while trying to climb a wall.  She noted that physically demanding duties and training continued after treatment for each injury.

Records of VA outpatient treatment in February 2009 note pain in multiple areas, including myofascial neck pain.  March 2009 treatment notes reflect newly developed pain along the left arm, with numbness and tingling in the left ring and little fingers.

In November 2009, VA physician J. R. C., M.D., reported having reviewed the Veteran's current VA Medical Center records.  Dr. C. indicated that the Veteran's current conditions were chronic.  Dr. C. provided the opinion that it is as likely as not that the Veteran's military service is a cause of her current conditions.

Also in November 2009, private physician J. W. B. provided an independent medical evaluation.  Dr. B. indicated that he had reviewed the available medical evidence.  He reported a medical chronology that described treatment during and after service.  The chronology in his report summarized many treatment records from 1991 through 2009, but did not describe any records between December 2005 and December 2006, nor any contemporaneous account of the 2006 fall and coccyx fracture.  Dr. B noted that the Veteran claimed in-service incurrence of hemorrhoids and of disorders affecting both knees, both ankles and feet, the low back, and the neck and right shoulder.  Dr. B. provided the opinion, "to within a reasonable degree of medical certainty, that all of the listed medical conditions are service connected."

In the December 2009 Travel Board hearing, the Veteran reported that she had neck pain during service that began with lifting heavy vehicle batteries in her duties as a mechanic.  She stated that she injured her right shoulder while climbing a wall in an obstacle course.  She related having ongoing pain in the neck, including pain with motion.  She asserted that her neck disorder contributed to headaches and interfered with sleep.  

In a June 2010 VA examination, examining physician J. D., M.D., reported having reviewed the Veteran's claims file.  The Veteran reported having pain along the back of the entire neck, and between the shoulder blades.  She stated that aggravation of neck pain with movement caused difficulty with driving, and that neck pain made it difficult to find a satisfactory position for sleeping.  On examination, Dr. D. observed that the Veteran did not appear to be in pain at rest.  There was no evidence of cervical paravertebral spasm.  On motion on the neck, there was pain beginning at 30 degrees of forward flexion.  Dr. D. ordered cervical spine x-rays, and planned to review the x-rays when available.  Dr. D. made an initial diagnosis of cervical spine strain, and provided the opinion that it is less likely than not that the current neck condition is related to the episodes of trapezius strain that the Veteran experienced during service.  Dr. D. later reviewed the cervical spine x-rays, and in September 2010 provided an addendum to the examination report.  Dr. D. noted x-ray evidence of moderate disc disease at the C5-C6 level, and provided a diagnosis of cervical degenerative disc disease.  Dr. D. again opined that it is less likely than not that the current neck condition is related to the episodes of trapezius strain during service.  Dr. D. noted that the Veteran's problem during service was mainly trapezius strain, and explained that the level of the spine affected by her cervical spine disease would not be related to trapezius strain, and thus would not be related to events during her service.

In July 2010, the Veteran wrote that, during the June 2010 VA medical examination, Dr. D. indicated that he had not seen any record of treatment during service for ankle and foot problems.  The Veteran stated that, on further discussion, Dr. D. stated that he had not gone through the entire record.  The Veteran's daughter wrote that she had accompanied the Veteran to the examination.  The daughter corroborated that the examining physician initially stated that the file did not show any service treatment of the ankles, and that the physician went on to state that he had not finished looking at the file.

Upon review of the record, the Board notes that the Veteran received treatment for neck pain during service.  Three instances of such symptoms are recorded.  At the February 1995 service separation examination, the Veteran reported a history of right shoulder injury and of back pain.  The examiner's notations did not indicate which area or areas of the back were involved.  When the Veteran filed a claim during the year after separation from service, she sought compensation for right shoulder disability, but did not mention the neck.  The few assembled records of medical treatment in the late 1990s note right shoulder pain but are silent regarding the neck.  The contemporaneous evidence tends to show that the neck pain treated in service did not continue or recur through the end of service and the years immediately following service.  Medical records do not reflect post-service treatment for neck symptoms earlier than 2000.

In the 2009 opinion, Dr. C. summarily stated that there is a connection between the Veteran's service and all of her current medical conditions, but made no specific reference to the neck, and did not discuss any evidence for a connection.  Dr. C.'s statement is too general to provide significant support for the neck disorder service connection claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

Similarly, Dr. B. opined that all of the Veteran's current disorders are service connected.  That opinion included finding that the Veteran's low back problems are service connected, without mentioning the Veteran's post-service coccyx fracture.  Dr. B.'s failure to note or discuss that post-service injury reduces the credibility of his opinion.  More importantly, he did not provide any analysis of the evidence nor any explanation of his opinion.  Id.

Dr. D., who examined the Veteran and reviewed her file in 2010, explained the bases of his conclusion that the Veteran's current neck disorder is not related to the service injuries.  While the Veteran contends Dr. D. did not finish reviewing the Veteran's file before the examination, in the prepared examination report, the physician stated that he had reviewed the entire claims file.  Thus, to the extent that a complete review was not conducted at the time of the examination, such review was conducted prior to the completion of the examination report and prior to the opinion being rendered.  

As Dr. D. reviewed the claims file and provided a rationale for his conclusions, his opinion is the most probative of the physicians' statements regarding the Veteran's neck.  Considering the lack of neck symptom complaints soon after service, and the more convincing medical opinion against a connection between neck symptoms during service and the neck disorder found a few years after service, the preponderance of the evidence is against a finding that current neck disability was incurred in service.

While the Veteran contends that her current neck disorder is related to the symptoms she experienced in service, as a lay person, she is not competent to provide a medical opinion as to the diagnosis or etiology of spinal disorders, as such requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, while the Veteran is competent to state that he has experienced neck pain since service, she is not competent to link her in-service and post service complaints of neck pain to her currently diagnosed cervical spine disorder.  Rather, whether the symptoms she experienced in service or following service are in any way related to her current cervical disc disease requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  On this point, the most probative opinion is the one provided by the June 2010 VA examiner.  As this opinion was provided by a physician following claims file review and examination of the Veteran, and included sufficient rationale for the conclusion, such opinion is of significantly greater weight than the Veteran's lay assertion as to the origin of her current cervical spine disorder. 

Thus, the preponderance of the evidence is against a finding that her current cervical spine disorder is related to the complaints of neck pain in service.  Additionally, there is no evidence that the Veteran had cervical spine arthritis during the year following service, so there is no basis for presuming service connection for arthritis.  Accordingly, service connection for a neck disability is denied.

Bilateral Ankle Disability

The Veteran contends that she has current disabilities of the left and right ankles that began during service.  

The Veteran had a service enlistment examination in May 1990, before she entered active duty in April 1991.  On the 1990 examination, the examiner found mild, asymptomatic pes planus.  During service, the Veteran was seen in June 1991, reporting that she twisted her left ankle.  The clinician's impression was ankle sprain.  June 1991 x-rays of the left tibia and fibula and the right foot were within normal limits.  In July 1991, the Veteran was treated for right ankle tendonitis and left ankle sprain.  In August 1991, she was treated for tendonitis in the left foot and ankle.  In September 1991, the Veteran reported having stepped into a pothole and turned her foot under.  The clinician's impression was right foot sprain.  The Veteran was found to have right ankle sprains in June 1992 and May 1993.  In a January 1994 health questionnaire completed in the course of dental treatment, the Veteran reported having pain in joints including the ankles.  The right ankle appeared normal on September 1994 x-rays.

In a February 1995 medical history, the Veteran checked yes for a history of swollen or painful joints and foot trouble.  The clinician who performed the February 1995 service separation examination indicated that the history in those cases referred to a right shoulder strain, patellofemoral syndrome, and a corn on a foot.  The examiner did not find any abnormalities of the feet or of other parts of the lower extremities.

After service, the Veteran's September 1995 VA disability claim included a claim for a bilateral ankle condition.  The RO denied that claim.  The assembled VA medical records from 1996 are silent as to the ankles, and address complaints involving other areas.

In a November 2005 letter, the director of a private physical therapy practice reported that the Veteran had received treatment there from 2000 to 2004 for pain and stiffness in multiple areas, including the bilateral ankles and feet.  The director indicated that the Veteran had reported pain that started during military service and continued over several years.  In an August 2003 claim, the Veteran reported that pain in both of her ankles had increased.  In VA outpatient treatment in August and September 2003, the Veteran reported bilateral ankle pain that had been chronic for years, and had worsened.

On VA examination in September 2004, the Veteran reported having bilateral ankle problems since sprains during service in 1991.  She stated that she had constant pain in both ankles, and had incapacitating flare-ups of more severe pain.  The examiner found that each ankle had a normal general appearance, and had motion to 20 degrees of dorsiflexion and 45 degrees of plantar flexion, with no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner concluded that the examination did not show any deformity or pathology affecting either ankle.

In VA outpatient treatment in March 2005, the Veteran complained of bilateral ankle pain.  In May 2005, the Veteran underwent left tarsal tunnel release surgery at a private facility.  During VA outpatient treatment in July 2005 and November 2005, the Veteran reported having daily, constant pain in both ankles, and pain, numbness, and tingling in both feet.  Bilateral ankle x-rays did not show any pathology.

In a November 2005 statement, the Veteran reported having had multiple ankle injuries and recurring symptoms during service, and ongoing problems since service.

In 2005 and 2006, the Veteran had private physical therapy for bilateral ankle problems.  VA outpatient treatment notes from 2006 through 2009 reflect reports of pain in the ankles and feet.  Clinicians indicated that the tarsal tunnel surgery had failed, that foot symptoms might be due to scar tissue, and that there was ongoing tarsal tunnel syndrome.  In 2009, the Veteran reported that her left ankle locked intermittently.

As noted above, in a November 2009 letter, the VA physician Dr. C. provided the opinion that it is as likely as not that the Veteran's military service is a cause of her current conditions.  In another November 2009 opinion, private physician Dr. B. stated that all of the Veteran's medical conditions, including disorders affecting both ankles were service connected.

In the December 2009 Travel Board hearing, the Veteran reported having sustained multiple ankle sprains during service.  She indicated that she twisted her ankles while running, and hurt them while jumping on tires in her duties as a mechanic.  She stated that the injuries during service were incompletely healed at the times when she resumed full duties.  She asserted that the problems during service led to constant pain and swelling over the years, with current pain in the ankles in all positions.

In a June 2010 VA examination, the Veteran reported constant pain in both feet and ankles.  The Veteran stated that after service she worked for two years in security and for about eight years as a police officer.  The examiner, Dr. D., found that each ankle had motion to 20 degrees of dorsiflexion, 30 degrees of plantar flexion, 30 degrees of inversion, and 20 degrees of eversion.  In the right ankle, there was severe pain on eversion.  X-rays of both ankles were normal.  Dr. D. found that the Veteran's ankle pain was part of generalized foot pain.  Dr. D. stated that the examination had shown no objective findings in the ankles.  Dr. D. indicated that, considering the Veteran's negative ankle x-rays and her history of ten years of post-service work in law enforcement, it was very unlikely that the ankle sprains sustained during the Veteran's military career left any sequelae.  Dr. D. noted that the Veteran had confounding diagnoses of bilateral plantar fasciitis and bilateral tarsal tunnel syndrome associated with her feet.  With regard to the Veteran's ankles, Dr. D. provided a diagnosis of bilateral ankle strain.  Dr. D. opined, "It is less likely as not that her current ankle condition is related to the ankle sprains she sustained during her service career."

In correspondence received after the examination, the Veteran and her daughter reported that, during the 2010 examination, Dr. D. reported having seen no service treatment records regarding the ankles, and acknowledged not having completed a review of the file.  In a February 2011 statement, the Veteran recalled instances of ankle pain and injury during her service.

Upon review of the record, the Board notes that the Veteran had diagnoses of sprains and tendonitis in each ankle during service.  However, no chronic disorder of either ankle was found on the service separation examination.  The Veteran has had ankle complaints after service, with strain as the most recent diagnosis.  There is no evidence of arthritis in either ankle.

While the Veteran has submitted supporting medical statements, Dr. C. did not discuss the ankles or other conditions individually.  Thus, her statement is too general to help significantly in showing that the current ankle problems began during and continued from service.  Similarly, Dr. B. did not provide any analysis or explanation to support his general statement that the Veteran's current conditions began in service.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.)  Further, his unexplained inclusion of a low back disorder as service connected, without mention of a post-service low back injury, suggests factually inaccurate information has been provided and reduces the value of his opinion.  

Conversely, Dr. D. explained that the Veteran's years of post-service work involving prolonged weightbearing reduces the likelihood that ankle sprains in service were the cause of the ankle problems that were noted after service.  While the Veteran contends he did not review the entire claims file at the time of the examination, as noted above, the Board finds that by the time report and opinion were prepared, the entire claims file had been reviewed.  Dr. D. specifically addressed the question at issue and provided adequate rationale for his conclusions.  His opinion is therefore considerably more probative regarding that question than are the opinions of the other physicians or the appellant's lay contentions as to the origin of her current ankle complaints.  

As noted above, as a layperson, the Veteran is not competent to provide a medical opinion as to the diagnosis or etiology of ankle disorders as such requires medical expertise to determine.  See Jandreau, supra.  Moreover, whether the symptoms she experienced in service or following service are in any way related to her current ankle complaints requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  On this point, the most probative opinion is the one provided by the June 2010 VA examiner.  As this opinion was provided by a physician following claims file review and examination of the Veteran, and included sufficient rationale for the conclusion, such opinion is of significantly greater weight than the Veteran's lay assertion as to the origin of her current ankle complaints. 

In summary, the Veteran did not have a chronic ankle disability in service, and the most probative evidence fails to link the current complaints to service.  Accordingly, the preponderance of the evidence is against service connection for left ankle disability or right ankle disability.

In reaching the above conclusions with respect to both issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for neck disability is denied.

Entitlement to service connection for bilateral ankle disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


